Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is the first action on the merits for application 16/728247.  Claims 1-9 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIGSTEN (5,853,341) in view of KONNO (2013/0035184).

Regarding Claim 1, WIGSTEN teaches A chain guide (50)(6) comprising a guide body (61)(51) having a supplementary member (52)(53)(63)(62) made of a different material from the guide body, and a support wall part (side of 61, 51 contacting 63, 53) provided between the guide part (top of 61, 51) and the base part (bottom of 61, 51), the supplementary member (63, 53) being configured to include an engaging hole (45, 69a) that allows attachment of the supplementary member (63, 53) to at least one side face of the support wall part.
WIGSTEN does not teach A chain guide comprising a guide shoe that slidably guides a running chain, the guide body including a guide part on a side facing the guide shoe, a base part located away from the guide part.
KONNO teaches A chain guide (100) comprising a guide shoe (110) that slidably guides a running chain, the guide body (120) including a guide part (surface of 120 contacting 110) on a side facing the guide shoe (110), a base part (bottom of 120) located away from the guide part.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the chain guide in WIGSTEN to have the shoe in KONNO as a matter of design choice so the chain guide has a less expensive and low friction replaceable guide shoe.

Regarding Claim 3, WIGSTEN as modified teaches wherein the support wall part has at least one projection (64) insertable to the engaging hole (69a) of the supplementary member (63).

Regarding Claim 4, WIGSTEN as modified teaches wherein the engaging hole (69a) of the supplementary member (63) is formed in a shape that allows the supplementary member to move relative to the projections along a longitudinal direction of the guide body.

Regarding Claim 5, WIGSTEN as modified teaches wherein the projections (64)(65) are disposed at each of two points in a longitudinal direction of the guide body, and at least one of the projections has a locking pieces extending to the opposite direction from the other projection.

Regarding Claim 6, WIGSTEN as modified teaches further comprising an engaging pin (54) having an insertion head insertable to the engaging hole (45) of the supplementary member (53), the support wall part having a pin insertion hole in which the engaging pin can be inserted.

Regarding Claim 7, WIGSTEN as modified teaches wherein the pin insertion hole (openings in side of 51 as seen in Fig. 2) of the support wall part is formed in a shape that allows the engaging pin (54) to move along a longitudinal direction of the guide body relative to the support wall part. The openings on the sides of 51 are wider than pins 54-57 and thus allow the pin to move along a longitudinal direction.

Regarding Claim 8, WIGSTEN as modified teaches wherein the engaging hole (69a) of the supplementary member is formed in a shape that allows the engaging pin (64) to move along a longitudinal direction of the guide body relative to a the supplementary member (63).



Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the supplementary member is made of rubber with the other elements in Claim 2.
The prior art does not teach or suggest wherein the guide body has a concave section at least on one side face of the support wall part, the support wall part being a bottom face and the guide part and the base part being a side face of the concave section with the other elements in Claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654